Citation Nr: 0619127	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  05-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
gunshot wound to the head. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The appellant had Recognized Guerilla service from May 1943 
to October 1945.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for residuals of a gunshot wound to the head. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue on appeal is whether new and material evidence has 
been submitted to reopen the claim for service connection for 
residuals of a gunshot wound to the head.  Review of the 
record reveals that that the claim to reopen was filed in 
January 2004.  The regulation applicable to claims to reopen, 
38 C.F.R. § 3.156(a), New and material evidence, was amended 
effective August 29, 2001.  In this case, since the claim to 
reopen was filed in January 2004, the revised provisions of 
38 C.F.R. § 3.156(a) are applicable.  For claims filed on and 
after August 29, 2001, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

The Board observes that that the VCAA letter informed the 
appellant of the correct definition of new and material 
evidence but in the rating decision and statement of the 
case, the RO adjudicated the claim under the former 
provisions of 38 C.F.R. § 3.156(a).  Because the RO has not 
yet considered the appellant's claim under the revised 
provisions of 38 C.F.R. § 3.156(a), it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision on the merits at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, this claim must be 
remanded to the RO/AMC for adjudication and correction of the 
procedural defects.  The RO/AMC should also consider the 
medical evidence and affidavit submitted by the appellant in 
November 2005 when readjudicating the claim. 

Review of the records reveals that in an October 2005 
statement, the appellant requested a hearing before a 
Decision Review Officer at the local VA office.  This request 
for a personal hearing was made within 90 days of the date 
that the appeal was certified to the Board.  See 38 C.F.R. 
§ 20.1304 (2005).  The Board finds that the appellant should 
be given an opportunity to appear at a hearing.  See 
38 C.F.R. § 20.700 (2005).  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a 
personal hearing at the RO.  

2.  The AMC or RO should then 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for residuals of a gunshot wound to the 
head with consideration of the revised 
provisions of 38 C.F.R. § 3.156(a).  If 
all the desired benefits are not granted, 
an appropriate supplemental statement of 
the case should be furnished to the 
appellant.  He should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


